Citation Nr: 0433289	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  93-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The RO denied service connection for PTSD by decisions 
dated in February 1986 and December 1989.   

3.  The RO's December 1989 decision represents the last final 
disallowance of entitlement to service connection for PTSD on 
any basis.  

4.  The information and evidence received since the RO's 
December 1989 decision does not bear directly or 
substantively on the issue under appeal, is not so 
significant that it must be considered, and does not 
contribute to a more complete picture of the circumstances 
surrounding the basis of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the RO's December 1989 
decision denying service connection for PTSD is not new and 
material and the claim is not reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in essence, that he has submitted new 
and material evidence and his claim for PTSD should be 
reopened.  

Procedural History.  This claim has a protracted procedural 
history.  Briefly, the veteran filed a claim for "post 
stress syndrome" in October 1985, which was denied by rating 
decision dated in February 1986.  He did not appeal and that 
decision became final one year later.  

In October 1989, the veteran sought to reopen his claim for 
PTSD.  By decision dated in December 1989, the RO again 
denied the claim.  He did not appeal, and the decision became 
final.  This decision is the last final disallowance of the 
claim for entitlement to service connection for PTSD.

In March 1992, the veteran filed the current claim, which was 
denied by rating decision dated in July 1992.  In January 
1995, the Board remanded this case for additional evidentiary 
development, including the collection of medical records and 
an attempt to develop the veteran's reports of stressors and 
to obtain corroboration of those stressors.

In January 1999, the Board issued a decision which found that 
the veteran had not submitted new and material evidence 
sufficient to reopen a claim for service connection for PTSD.  
He appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  

By Order dated in July 1999, the Veterans Claims Court 
determined that a remand was required for consideration of 
the criteria for new and material evidence claims under 
Elkins v. West, 12 Vet. App. 209 (1999) and Winters v. West, 
12 Vet. App. 203 (1999), two decisions which were issued 
after the Board's decision.  

In April 2000, the Board again denied the veteran's claim.  
This decision was also appealed to the Veterans Claims Court.  
In November 2000, after the Board's April 2000 decision, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted as 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The 
new statute amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims, and is applicable to claims pending at the time of 
its enactment, including the present claim before the Board.  
This law also eliminated the concept of a well-grounded 
claim.  In March 2001, the Veterans Claims Court vacated the 
Board's April 2000 decision and remanded the case for 
readjudication in light of the new statutory requirements.

In September 2003, the Board remanded the claim for VCAA 
notification.  By correspondence dated in January 2004, the 
veteran was provided with his due process rights under the 
VCAA and the claim is now ready for adjudication.

Relevant Law and Regulations.  Under the relevant 
regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2004).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (2004)).  As the veteran filed his 
claim prior to the effective date of the amended regulations, 
the pre-amendment regulations will be considered.

Under the current regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2004).  

With respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

Under the previous regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the current 
regulations, the reference to combat citations was removed.  
Nonetheless, if the "claimed stressor [was] not combat 
related, a veteran's lay testimony regarding in-service 
stressors [was] insufficient to establish the occurrence of 
the stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (citing Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994)).  

When a veteran seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant.  It must be so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2003).  In 1998, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) clarified the standard to be used for 
determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the Federal Circuit held that additional 
evidence which contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability may be considered new and material, even where 
it will not eventually convince VA to alter its rating 
decision.  

In Winters v. West, 12 Vet. App. 203 (1999) (en banc), the 
Veterans Claims Court held that Hodge now required a three 
step process in evaluating reopened claims.  First, VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening, VA must then determine whether, based upon all of 
the evidence, and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, VA must evaluate the 
merits after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been fulfilled.

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Veterans Claims Court stated that the existence of a well 
grounded claim no longer necessarily flowed from a 
determination that new and material evidence had been 
presented.  Put another way, the Veterans Claims Court found 
that Hodge implicitly held that new and material evidence can 
have been presented, even though the underlying claim is not 
well grounded.  

Consequently, under Elkins, if on remand, the Board 
determined that new and material evidence had been presented, 
it must next determine, as part of its review of the former 
disposition of the claim under 38 U.S.C.A. § 5108, whether 
the veteran's claim, as then reopened, was well grounded in 
terms of all of the evidence in support of the claim, 
generally presuming the credibility of the evidence.  See 
also Evans v. Brown, 9 Vet. App. 273 (1996) (evidence 
considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of 
the claim that was the specified basis for the last final 
disallowance of the claim).

Parenthetically, the Board notes that the due process 
provisions were amended to eliminate the concept of a well-
grounded claim.  See VCAA (codified at 38 U.S.C.A. § 5100 et 
seq.).  Nonetheless, the Board was previously directed by the 
Veterans Claims Court to consider the impact of Winters and 
Elkins on this claim.  

When making determinations as to whether new and material 
evidence has been presented, VA must presume the credibility 
of the evidence and may not decline to reopen a claim for 
lack of new and material evidence merely because the 
proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage; the only exception would be where evidence presented 
is either (i) beyond the competence of the individual making 
the insertion or (ii) inherently incredible).

The law was recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  These changes are prospective for 
claims filed on or after August 29, 2001, and are not 
applicable to the veteran's claim (filed in March 1992).

As is clear from the above cited authorities, a veteran, as a 
matter of statutory right, may have a finally denied claim 
reopened and reconsidered by VA upon the submission of "new 
and material evidence."  And, as the Federal Circuit made 
clear in Hodge, the "new and material evidence" test focuses 
not upon the ultimate resolution of a claim but upon "the 
need for a complete and accurate record."  The new and 
material evidence test recognized in Hodge supports the 
general rule that any interpretative doubt must be resolved 
in favor of the veteran.  See Winters v. West, 12 Vet. App. 
203, 214 (1999) ("Hodge stressed that . . . new evidence that 
was not likely to convince the Board to alter its previous 
decision could be material if that evidence provided 'a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating 
decision'.").

In other words, even though the December 1989 decision is 
final as to the veteran's claim of entitlement to service 
connection for PTSD, if new and material evidence is 
presented or secured with respect to the claim of entitlement 
to service connection for PTSD, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993); Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991); Suttmann v. Brown, 5 Vet. App. 127, 
135- 36 (1993) (applying § 5108 provisions for reopening 
final claims to RO decisions rendered final by operation of § 
7105(c)).  

Therefore, once a decision becomes final under § 7104(b) or § 
7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (when new and material evidence has not been submitted 
in a previously disallowed claim "[f]urther analysis . . . is 
neither required, nor permitted").

Since the claim for service connection for PTSD was last 
finally disallowed by the December 1989 rating decision, the 
Board must review all of the evidence submitted by the 
veteran or otherwise associated with the claims folder since 
that final decision in order to determine whether the newly 
submitted evidence is probative of this matter; i.e., whether 
it demonstrates that the veteran served in combat with the 
enemy and/or whether it contains credible supporting evidence 
that any of his claimed in-service stressors actually 
occurred.  See Evans, 9 Vet. App. at 283.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Veterans 
Claims Court provided the following guidance with regard to 
the requisite elements of a PTSD claim:

As to the second PTSD-service-connection 
element (occurrence of in-service 
stressors), § 3.304(f) requires 
"credible supporting evidence that the 
claimed in[-] service stressor actually 
occurred".  It is clear that the 
required corroboration of the occurrence 
of in-service stressors need not be found 
only in service records, . . . "but may 
be obtained from other sources."  If the 
claimed stressor is not combat related, a 
veteran's lay testimony regarding in-
service stressors is insufficient to 
establish the occurrence of the stressor 
and must be corroborated by "credible 
supporting evidence."  Moreau, 9 Vet. 
App. at 395-96 [and others] (interpreting 
§ 3.304(f) as precluding use of medical 
opinion based on postservice examination 
of veteran as credible evidence to help 
establish "actual" occurrence of in- 
service stressor).

Cohen, 10 Vet. App. at 142.  With respect to the way the 
regulatory provisions apply, the Veterans Claims Court found:

The Court notes in this regard that, 
although a clear PTSD diagnosis (which 
necessarily presumes the sufficiency of 
stressors to cause the PTSD) is 
established in this case, that does not 
end the inquiry because that diagnosis 
satisfies only one element required in 
order for service connection for PTSD to 
be awarded.  There must also be evidence 
establishing the occurrence [bold in 
original] of the stressor (the type of 
evidence that is required depends on 
whether the alleged stressor is related 
to combat) . . . . An opinion by a mental 
health professional based on a 
postservice examination of the veteran 
cannot be used to establish the 
occurrence of the stressor.  See Moreau, 
9 Vet. App. at 395-96.

*	*	*	*

where it is determined that the veteran 
was engaged in combat with the enemy and 
the claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their 
occurrence and [] no further development 
for corroborative evidence will be 
required, provided that the veteran's 
testimony is found to be "satisfactory" 
and "consistent with the circumstances, 
conditions, or hardships of such 
service," 38 U.S.C. § 1154(b).

*	*	*	*

Of course, section 1154(b) does not 
require the acceptance of a veteran's 
assertion that he was engaged in combat 
with the enemy; it would be tautological 
to conclude that it did.  See Irby v. 
Brown, 6 Vet. App. 132, 136 (1994) 
(section 1154(b) cannot be applied to 
appellant's PTSD claim until [the Board] 
first finds that appellant has engaged in 
combat).  The determination of combat 
status is a question to be decided on the 
basis of the evidence of record in each 
case.

*	*	*	*

if the veteran did engage in combat with 
the enemy, he is entitled to have his lay 
statements accepted, without the need for 
further corroboration, as satisfactory 
evidence that the claimed events 
occurred, unless his descriptions are not 
consistent with the circumstances, 
conditions, or hardships of service or 
unless the [Board] finds by clear and 
convincing evidence that a particular 
asserted stressful event . . . did not 
occur.  If, however, it is determined 
that the veteran did not engage in 
combat, credible supporting evidence from 
any source showing that his claimed in-
service stressors actually occurred would 
be required for him to prevail.  See 38 
C.F.R. § 3.304(f); Moreau, 9 Vet. App. at 
394-95; Doran, 6 Vet. App. at 290.  Under 
such circumstances, the veteran's lay 
testimony regarding the stressors would 
thus be insufficient, standing alone, to 
establish service connection.  See 
Moreau, 9 Vet. App. at 395; Doran, supra.

Id. 145-47.

Thus, the Board must first determine whether the additional 
evidence tends to show that the veteran engaged in combat.  
If the Board determines that he engaged in combat, then he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  

The Veterans Claims Court in Gaines v. West, 11 Vet. App. 
353, 358 (1998), noted the following:

The determination as to whether a veteran 
was engaged in combat with the enemy is 
particularly significant in PTSD cases in 
light of the provisions of 38 U.S.C. 
§ 1154(b) 

*	*	*	*

As to making a determination whether the 
advantages of section 1154(b) should be 
afforded, that Court has stated that the 
Board "must make specific findings of 
fact as to whether or not the veteran was 
engaged in combat . . . [and] must 
provide adequate reasons or bases for its 
finding, including a clear analysis of 
the evidence which it finds persuasive or 
unpersuasive with respect to that issue".  
Zarycki, supra.  The Court has also 
stated that a determination of combat 
status is to be made "on the basis of the 
evidence of record", Cohen, 10 Vet. App. 
at 146 (citing West (Carleton) v. Brown, 
7 Vet. App. 70, 76 (1994)), and that 
section 1154(b) itself "does not require 
the acceptance of a veteran's assertion 
that he was engaged in combat", Cohen, 
supra (emphasis added).  The Court has 
also held that combat status may be 
determined "through the receipt of 
certain recognized military citations or 
other supportive evidence". West, 7 Vet. 
App. at 76.  The phrase "other supportive 
evidence" serves to provide an almost 
unlimited field of potential evidence to 
be used to "support" a determination of 
combat status.

Id. at 358-59.  The Veterans Claims Court in Gaines pointed 
out that the Board must make a direct finding as to combat 
status and, in doing so, analyze the veteran's own statements 
that he had engaged in combat, explain whether the service 
personnel records which reflect that the veteran participated 
in an operation against the enemy shows that he was involved 
in "combat operations," and discuss the application of the 
benefit-of-the-doubt rule under 38 U.S.C.A. § 5107(b), 
providing a satisfactory explanation as to whether the 
evidence is in equipoise.

Factual Background.  A review of the record shows that the 
veteran's June 1970 military induction medical examination 
report is negative for psychiatric complaints or 
abnormalities.  His service in Vietnam began in March 1971.  
In December 1971, after he had been found to be using heroin, 
he was transferred to the Drug Abuser Holding Center at Long 
Binh, Vietnam, where he underwent psychiatric evaluation and 
treatment.  Examination upon admission to this facility 
showed that his behavior and thought content were normal; he 
was fully alert and oriented; his thinking process was clear; 
his mood was level; and his memory was good.  The diagnosis 
was misuse of drugs.  He was examined for separation from 
service at this facility in December 1971.  He reported 
trouble sleeping since Vietnam, but denied depression, 
excessive worry, or nervous trouble of any sort.  The 
diagnoses included improper use of drugs, severe.  He was 
transferred from this facility to an Army hospital in the 
United States on January 7, 1972, and released from military 
service on January 24, 1972, for unfitness due to drug abuse.

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) shows that he served in Vietnam from March 
19, 1971, to January 7, 1972.  His military occupational 
specialty was truck master.  He received the National Defense 
Service Medal, the Vietnam Service Medal with Campaign Star, 
the Republic of Vietnam Campaign Medal, a Sharpshooter 
Qualification Badge with Rifle Bar, and one Overseas Service 
Bar but no awards reflecting combat.

In October 1985, the veteran filed a claim for service 
connection for PTSD.  He reported that he had been treated at 
the Western State Mental Hospital in September 1985 for 
depression.  Medical records obtained from the Western Mental 
Health Institute reflect that he was admitted in September 
1985 from a jail where he was being held on charges related 
to receiving stolen goods.  He was sent to the hospital after 
he reported that he "thought of" hanging himself.  

On admission, the veteran reported that he had felt 
chronically depressed for a number of years, but had received 
no previous psychiatric evaluation or treatment.  He stated 
that he had had problems since he was in the Vietnam war.  
The diagnosis on discharge to the Sheriff's department was 
adjustment disorder with depressed mood.

In a February 1986 rating decision, the RO denied service 
connection for PTSD on the basis that such disability was not 
shown by the evidence of record.  There was no diagnosis of 
PTSD.

In October 1989, the veteran submitted a request to reopen 
his claim for service connection for PTSD.  In an attached 
statement, he indicated that he was experiencing symptoms 
such as severe nightmares, cold sweats, depression, outbursts 
of temper, and flashbacks.  He stated that while he was in 
Vietnam, he had lost four of his close buddies in combat and 
many other members of his unit had died.  He also stated that 
he was plagued by memories of civilian women and children 
being run over by his unit's convoys and unnecessarily 
slaughtered.

In support of the veteran's claim, the RO obtained private 
counseling records showing that he had been diagnosed with 
PTSD and polysubstance dependence in October 1989.  In a 
November 1989 letter, a substance abuse counselor at this 
private counseling facility indicated that the veteran was 
presently being seen weekly for readjustment counseling and 
that inpatient treatment had been recommended.

In a December 1989 rating decision, the RO again denied 
service connection for PTSD.  The RO noted that although the 
record now contained a diagnosis of PTSD, the record lacked 
sufficient evidence of a verified stressor to support such a 
diagnosis.  The veteran was notified of this decision (and of 
his procedural and appellate rights) by a December 1989 
letter.  A copy of this notification letter is of record.  He 
did not initiate an appeal within one year of notification 
and the decision became final.  This is the last final 
disallowance on the issue of PTSD.

In March 1992, the veteran submitted the current claim to 
reopen service connection for PTSD on the basis of new and 
material evidence.  The RO again contacted the private 
counseling facility and requested treatment records.  In a 
letter dated in April 1992, a substance abuse counselor at 
this counseling facility noted that the veteran had first 
been treated on an emergency basis in August 1985 at which 
time the diagnosis was adjustment disorder with depressed 
mood.  

However, the diagnosis was later changed to PTSD and 
polysubstance dependence and the counselor indicated that 
these diagnoses had remained the same.  It was also noted 
that during past and present therapy sessions, the veteran 
had expressed increased symptoms of both substance dependence 
and PTSD due to "not being able to cope with his memories of 
combat while in Vietnam."  It was also noted that he was 
participating in a Vietnam veteran's readjustment counseling 
group.

In May 1992, the RO contacted the veteran and asked him to 
submit specific details of his in-service stressors, such as 
the dates, places, and units of assignments at the time of 
the stressful events, and the names and other identifying 
information concerning individuals involved in these 
incidents.  In May 1992, in response to the RO's request for 
information regarding his stressors, he indicated that in 
March 1971, he was sent to Vietnam and assigned to the 82nd 
Combat Engineers.  He stated that the chief duty of his unit 
was to provide pure water to different fire bases and 
military installations.  He indicated in the course of 
performing these duties, he was "in combat defending 
different fire bases and seen many people killed and wounded 
on both sides."

In an October 1992 statement, the veteran indicated that he 
was a truck driver in Vietnam and was in several convoys 
which came under ambush.  He stated that he saw several 
friends killed and was afraid for his life.  He indicated 
that from November to December 1971, he was sent to different 
fire bases driving alone and had shots fired at him.  He 
stated that he found these conditions very stressful.  He 
stated that he had been in a fire fight in May 1970 at Fire 
Base Mace and that he had been at Cuchi in July 1970 when the 
Viet Cong launched a motor attack during which people were 
killed and wounded.

The RO subsequently obtained the veteran's service personnel 
records which showed that he was sent to Vietnam in March 
1971 and was assigned to the 82nd Engineering Company where 
he worked as a light vehicle driver and a motor 
transportation operator until December 14, 1971, when he was 
reassigned to a Drug Abuser Holding Center for drug 
rehabilitation.  These records also show that he participated 
in an unnamed campaign.  He left Vietnam on January 7, 1972, 
and was discharged on January 24, 1972.  The time from 
December 14, 1971, to January 17, 1972, was considered lost 
time and the reason for separation was listed as unfitness, 
drug abuse.

A September 1993 VA hospitalization report shows that the 
veteran was hospitalized for detoxification.  It was noted 
that he had been abusing alcohol and using cocaine and that 
he was receiving disability benefits from the Social Security 
Administration (SSA) for drug and alcohol abuse.  The 
diagnoses included alcohol and cocaine dependency.

This matter initially came before the Board in January 1995, 
at which time the Board noted that combat service was not 
evident from the service department records associated with 
the claims folder.  The Board also noted that the RO had 
attempted to corroborate the veteran's service history, but 
that the veteran had indicated that he was unable to assist 
the RO inasmuch as he was unable to relive the experiences 
and that it was difficult for him to recall events that took 
place over 20 years ago.  Nevertheless, the Board remanded 
the case in an attempt to obtain details from the veteran 
regarding the claimed stressors so that they might be 
corroborated by independent evidence.

In a January 1995 letter, the RO again requested from the 
veteran a comprehensive statement containing as much detail 
as possible regarding his in-service stressors.  He was again 
asked to provide specific details of the claimed stressful 
events during service, such as dates, places, detailed 
descriptions of events, and identifying information 
concerning any other individuals involved in the events, 
including their names, ranks, units of assignment, or any 
other identifying detail.  The RO also advised the veteran 
that such information was "vitally necessary" to obtain 
supportive evidence of his in-service stressors.  He was 
further advised that he must be as specific as possible 
because, without such details, an adequate search for 
verifying information could not be conducted.

In a February 1995 response, the veteran indicated that he 
had been assigned to the 82nd Engineers water purification 
unit in Vietnam.  He stated that his military occupation 
specialty was truck master and his responsibilities were to 
supply fresh water to different fire basis.  He noted he was 
often sent alone and in May 1971, he was fired on while 
making a delivery.  He reported that on many occasions he 
accompanied a fellow soldier, Captain Z., to fire bases by 
helicopter and that on one occasion in July 1971, they were 
forced down and had to land on top of Nue Ba Dien Mountain 
where they had to spend the night.  

He also related that in August 1971, he was assigned to Fire 
Base Mace to haul water and he saw members of the First 
Cavalry Unit returning from missions; many of them were 
wounded.  In addition, he indicated that the fire base came 
under mortar fire.  He noted that he often pulled guard duty 
there to secure the perimeter of the fire base.  He stated 
that these were very stressful times.  In addition, he 
reported that while he was there, he saw men killed.  In 
October 1971, he related that he was sent to Camp Bear Cat 
where he witnessed additional horrors.

In a May 1995 statement, the private counseling facility 
indicated that the veteran had been treated there on occasion 
from August 1985 to October 1994, but had been noncompliant 
with treatment.  His diagnosis was polysubstance dependence 
and PTSD.  A June 1995 VA hospitalization report shows that 
on admission he reported a long history of PTSD secondary to 
his Vietnam experiences; however, he did not detail his 
specific experiences other than to report that he was in "the 
combat engineers during the Vietnam war."  The discharge 
diagnoses were PTSD, delayed, with acute exacerbation, major 
depression, cluster B trait, and hypertension.  The examiner 
concluded that the veteran was unemployable due to his 
disabilities.

In July 1995, the RO requested assistance from the United 
States Army and Joint Services Environmental Support Group 
(now known as the United States Armed Services Center for 
Research of Unit Records (USASCRUR) in an attempt to obtain 
information which might corroborate the veteran's alleged 
stressors.  The RO enclosed with the request copies of the 
veteran's DD Form 214, service personnel records, and 
statements submitted by the veteran in May 1992, October 
1992, and February 1995.

The veteran was again hospitalized in September 1995.  On 
admission, he reported depression and suicidal ideation for 
the past twelve days since a friend had committed suicide.  
He reported that after his friend's death, he began hearing 
the voices of his friend telling him that life was not worth 
living.  The diagnoses on discharge included PTSD.

In a November 1995 VA Post Combat Trauma (PCT) evaluation, 
the veteran reported that he spent nine months in Vietnam as 
a heavy truck driver.  His duties consisted of setting up 
water purification systems at various fire bases.  He related 
that his traumas occurred on these fire bases and while on 
convoys.  Specifically, he listed his stressors as seeing men 
severely wounded and dying, experiencing fear of being 
overrun, and fear of incoming fire.  He reported current 
symptoms such as daily intrusive recollections of the trauma, 
nightmares, avoidance of thoughts associated with the trauma, 
and feelings of detachment.  The diagnoses included PTSD, 
chronic.  Subsequent VA clinical records showed that he had 
continued to receive treatment for PTSD.  An August 1997 VA 
clinical record showed diagnoses of PTSD, major depression, 
coronary artery disease, and hypertension.

A December 1995 VA hospitalization report showed that the 
veteran was hospitalized with severe substernal chest pain.  
A history of PTSD was noted.  The diagnoses on discharge 
included unstable angina and PTSD.

In a March 1996 statement to his elected representative (a 
copy of which was forwarded to the RO), the veteran indicated 
that, although he did not experience the same level of combat 
as a member of the Infantry would have experienced, he 
nonetheless had a very stressful tour of duty in Vietnam as 
he lived in constant fear of ambushes, land mines, and the 
chance of capture.  He was often at risk hauling water 
because he traveled alone.  He stated that his tour of duty 
in Vietnam was the most terrifying ordeal of his life.

In a May 1996 letter, the USASCRUR indicated that after 
extensive research of available Army unit records for the 
82nd Engineer Company, Water Supply, and its higher 
headquarters, it was unable to document any of the veteran's 
listed stressors.  This report noted that although he had 
reported having stressors in May and July 1970, official 
service personnel records indicated that he did not arrive in 
Vietnam until March 1971, so the USASCRUR conducted research 
for 1971.  Specifically, it was noted that a review of Daily 
Staff Journals for the 82nd Engineering Company for the 
period of March to September 1971 showed no combat 
information.  

However, it was noted that the fellow soldier identified by 
the veteran, a Captain Z., had been the Commanding Officer 
for the 82nd Engineering Company and that additional Daily 
Staff Journals showed that unit members frequently departed 
Long Binh, the documented base area of the 82nd Engineering 
Company, to deliver water to Fire Support Base Mace.  The 
research was unable, however, to document that Fire Support 
Base Mace or any of the other locations identified by the 
veteran were attacked during the period provided.  The letter 
also noted that Vietnam era records were often incomplete and 
seldom contained information about civilian incidents; as 
such, the killing of civilians was extremely difficult to 
verify.  Incidents involving civilians, or civilian 
establishments, unless reported, were not normally found in 
combat records.

In September 1996, the veteran underwent a mental status 
examination by a clinical psychologist in connection with his 
claim for disability benefits from the SSA.  On examination, 
he reported that he served as a heavy truck driver in Vietnam 
and worked hauling water to various bases.  He indicated that 
he relived "combat experiences" every day, but provided no 
specifics regarding his stressors.  The diagnoses were PTSD, 
and alcohol and cannabis dependence, in remission.

In a September 1997 decision, an Administrative Law Judge 
(ALJ) of the SSA found that the veteran was disabled within 
the meaning of the Social Security Act due to PTSD.  In his 
decision, the ALJ relied, in essence, on the evidence set 
forth above.

In addition to the evidence which was previously on file, and 
considered and discussed by the Board in its January 1999 
opinion; in January 2000, pending a second review by the 
Board, the veteran's representative submitted additional 
medical records for review.  Those records included discharge 
summaries and associated treatment records documenting the 
veteran's admissions to a VA Medical Center for approximately 
one week in December 1997 and again in April/May 1999.

The discharge summary from the veteran's VA admission in 
December 1997 contained an Axis I diagnosis of PTSD (Axis II 
was deferred).  However, this record also documented a past 
history of alcohol and drug abuse, hepatitis C, and major 
depression.  While this admission was apparently precipitated 
by statements made by the veteran reflective of suicide, the 
summary contains his statement "that I really didn't want to 
kill myself." (quotes in original)  This record documented 
six stressors precipitating admission, only one of which 
involved Vietnam service.  

The remaining five stressors involved current problems 
surrounding a friend who had committed suicide one year 
earlier, the economic situation of his family, the holiday 
season, depression from not receiving service connection for 
PTSD, and having a poor relationship with his stepson.  This 
record also clearly documented that the veteran reported that 
he had drank two beers on December 7 despite "two years of 
sobriety" from alcohol, crack cocaine, and marijuana abuse.  
Also noted was that the veteran "receives $689 a month for 
Social Security and alcohol and drugs."  

While this document contains a detailed report of the 
veteran's stressors, the report is solely based upon 
statements provided by the veteran, and there is nothing in 
any of the records of this admission which independently or 
objectively corroborates the occurrence of any claimed 
stressor related to service.

The other records submitted for consideration pending the 
second appellate decision included a hospital admission for 
approximately one week in May 1999.  The discharge summary 
from this admission contained an Axis I diagnosis of PTSD 
(Axis II appears to have been personality disorder not 
otherwise specified), and included diagnoses of noninsulin-
dependent diabetes mellitus and hepatitis C.  This admission 
summary clearly documents the veteran's report of having 
"drank four beers today, after reported seven years of 
sobriety."  

He reported an increased depressive state ever since the 
deaths of his father five months previously and of his uncle 
two weeks prior to admission, and because his wife had 
recently served him with divorce papers several days prior to 
admission.  These were the principle stressors resulting in 
this admission.  It was the impression of staff that the 
veteran just needed time to process all of the stressors that 
had happened to him "in the past several months."  Nurse's 
notes and/or daily treatment records of this admission 
indicate that the veteran slept well.

Records submitted in support of the veteran's claim since the 
Board's April 2000 decision include multiple VA clinical 
records which show that the veteran has continued to receive 
treatment for, among other things, PTSD, including a January 
2002 hospitalization.  

Legal Analysis.  Turning now to the merits of the claim, the 
Board notes that additional evidence associated with the 
claims folder since the last final denial of December 1989 
consists of private and VA treatment records, records from 
the SSA, service personnel records, statements from the 
veteran, and correspondence from the USASCRUR.

The medical records from the veteran's VA hospitalizations in 
December 1997, April 1999, and January 2002, and multiple VA 
outpatient treatment records, simply corroborate that the 
veteran had a diagnosis of PTSD, a diagnosis which has 
existed since 1989.  The records reflect on-going treatment 
for a variety of medical problems, including PTSD, but 
provide no information which would tend to verify a claimed 
in-service stressor.  

As noted above, the claim for service connection for PTSD has 
been denied because there is no independent evidence of 
combat participation or of any reported stressor.  This 
newly-submitted medical evidence does not contain any 
independent evidence of combat participation or of any 
reported stressor.  It simply corroborates multiple diagnoses 
of PTSD, which were already on file.  Likewise, there is 
nothing in the VA records which provides "a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability."  As such, this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The Board has also considered the veteran's statements 
regarding his in-service stressors.  Specifically, since the 
last final rating decision in December 1989, he has submitted 
several statements, including May and October 1992 
statements, as well as February 1995 and March 1996 
statements.  In these statements, the veteran indicated that 
in March 1971, he was sent to Vietnam and assigned to the 
82nd Combat Engineers where his chief duty was to provide 
pure water to different fire bases and military 
installations.  He indicated in the course of performing 
these duties, he was "in combat defending different fire 
bases and seen many people killed and wounded on both sides."  

In the October 1992 statement, the veteran indicated that 
while driving in convoys, the convoys came under attack on 
several occasions and that he witnessed several friends 
killed.  He also related that while he had been driving 
alone, shots were fired at him.  In the February 1995 
statement, he noted that on one occasion, he had accompanied 
Captain Z. to a fire bases by helicopter and they were forced 
down on Nue Ba Dien Mountain.  He also stated that in August 
1971, he was assigned to Fire Base Mace to haul water and he 
saw members of the First Cavalry Unit returning from 
missions, many of whom were wounded.  In addition, he 
reported that the fire base came under mortar fire and that 
while he was there, he saw men killed.  In October 1971, he 
indicated that he was sent to Camp Bear Cat where he 
witnessed additional horrors.

In an attempt to verify the veteran's statements regarding 
stressors, the RO submitted them to the USASCRUR.  In a May 
1996 letter, the USASCRUR stated that, after extensive 
research of available Army unit records for the 82nd Engineer 
Company, Water Supply, and its higher headquarters, it was 
unable to document any of the veteran's purported stressors.  
Specifically, available records contained no information 
reflecting that Fire Support Base Mace or any other location 
mentioned by the veteran was attacked or otherwise involved 
in combat activities during the relevant period of the 
veteran's service in Vietnam.  No single attack or combat 
action of any units or places identified by the veteran could 
be verified.  Accordingly, no new statement submitted by the 
veteran is new and material to reopen his claim because 
although the statements may contain certain new specific 
allegations of fact, they are essentially cumulative of and 
redundant with evidence on file at the time of the last final 
denial; namely, unverified reports of stressful incidents 
related to service.

Next, the Board has considered additional service personnel 
records (also obtained since the final December 1989 rating 
decision) which show that the veteran was sent to Vietnam in 
March 1971 and assigned to the 82nd Engineering Company where 
he worked as a light vehicle driver and a motor 
transportation operator until December 1971.  These records 
also state that the veteran participated in an unnamed 
campaign.  However, the information contained in these 
personnel records was essentially known at the time of the 
December 1989 rating decision.  Given that the veteran's DD 
Form 214 was of record at that time, this evidence is 
essentially duplicative of evidence which was already on file 
at the time of the last final denial.

Further, while the service personnel record reflects that the 
veteran "participated" in an unnamed campaign, it does not 
support a finding that he engaged in combat with the enemy.  
As pointed out in Gaines, all personnel in a combat theater, 
and many outside it, whatever their assignment or military 
specialty, are engaged in "operations."  That includes many 
who are remote from the exposure to the actuality or the 
threat of hostile fire.  In effect, this notation is simply 
evidence that the veteran was in Vietnam and not, of itself, 
evidence that he was exposed to combat.  See Gaines, 11 Vet. 
App. at 361; see also Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1991) (holding that the mere presence in a combat 
zone is not sufficient to show that an individual was engaged 
in combat with the enemy).

Moreover, in October 1999, VA General Counsel issued a 
precedent opinion which held that as a general matter, 
evidence of participation in an "operation" or "campaign" 
often would not, in itself, establish that a veteran engaged 
in combat, because those terms ordinarily may encompass both 
combat and noncombat activities.  Further, evidence of 
participation in such "operation" or "campaign" must be 
considered by VA in relation to other evidence of record, 
even if it is not in itself conclusive of whether the veteran 
engaged in combat with the enemy.  See VAOPGCPREC 12-99.

As the Veterans Claims Court has pointed out, § 1154(b) does 
not require the acceptance of a veteran's assertion that he 
was engaged in combat with the enemy.  See Irby v. Brown, 6 
Vet. App. 132, 136 (1994) (§ 1154(b) cannot be applied to 
appellant's PTSD claim until the Board first finds that 
appellant has engaged in combat).  His statements that he 
engaged in combat were referred to the USASCRUR and that 
organization reported that after extensive research of 
available Army records, it was unable to document any of the 
veteran's listed stressors.

Even though the veteran did not receive any awards or 
decorations denoting that he engaged in combat with the 
enemy, and the USASCRUR has reported that extensive research 
has failed to locate any documentation which would tend to 
support the veteran's claimed combat participation, the Board 
must nevertheless determine whether the record contains any 
other supportive evidence that the veteran engaged in combat.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The only evidence in support of a finding that the veteran 
served in combat consists of his own statements (and perhaps 
the mention of "participation" in an unnamed campaign).  
Against such a finding, there is a complete absence of any 
objective evidence supporting such a finding (despite a 
diligent search), including the absence of any recognized 
awards for such service, the absence of a combat occupational 
specialty, the absence of combat related wounds or injuries, 
the absence of unit records reflecting any combat actions 
involving the veteran's unit (or of other units which were 
serviced by the veteran's unit) during his period of service 
in Vietnam, the absence of competent buddy statements, the 
absence of names (and supporting details of time, place and 
circumstances) of fellow service members purportedly known by 
the veteran who he reported (or implied) as having witnessed 
being killed or wounded.

In this case, aside from the veteran's assertions, there is a 
complete absence of evidence that he engaged in combat with 
the enemy, and this is so despite an attempt by USASCRUR, 
which considered all of the veteran's statements and searched 
military records to corroborate any statement made.  Under 
the circumstances, there is no support for a finding that the 
veteran participated in combat.  

Regarding stressors for a veteran who did not engage in 
combat with the enemy, the Veterans Claims Court has held 
that "credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a stressor for a noncombat veteran; nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  See Cohen, 10. Vet. App. 128 (1997).  
Rather, the record must contain service records or other 
independent credible evidence to corroborate a noncombat 
veteran's testimony as to the alleged stressors.  Dizoglio, 9 
Vet. App. 163 (1996).  Those service records which are 
available must support and not contradict the non-combat 
veteran's lay testimony concerning the stressors.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  In the present case, 
no available service records support a finding that the 
veteran served in combat or corroborate any reported 
stressor.

After careful consideration of the entire record, including 
the veteran's statements regarding his in-service stressors, 
as well as the May 1996 letter from the USASCRUR, the Board 
finds that this evidence is not new and material evidence 
sufficient to reopen the claim.  Service connection for PTSD 
was denied on the basis that, even with a diagnosis of PTSD, 
the veteran did not participate in combat with the enemy and 
his reported stressors in support of a valid diagnosis of 
PTSD were not corroborated.  No evidence submitted since the 
last final denial of service connection for PTSD serves to 
corroborate any claimed stressor and/or combat service.

Next, the Board has considered multiple private medical 
evidence, including April 1992 and May 1995 letters from the 
private counseling facility detailing the veteran's treatment 
for PTSD and polysubstance dependence.  These letters show 
that he had expressed increased symptoms due to "not being 
able to cope with his memories of combat while in Vietnam."  
However, no specifics regarding his stressors were reported.  

Additional private treatment records (obtained from SSA) 
include a September 1996 examination report showing a 
diagnosis of PTSD based on his reported "combat 
experiences;" however, no specifics regarding his purported 
stressors were recorded.  Likewise, a September 1997 SSA 
decision found that he was disabled within the meaning of the 
Social Security Act due to PTSD; however, again there was no 
specific information reported regarding the veteran's in-
service stressors.

Regarding additional VA treatment records, this evidence 
includes June, September, and December 1995 VA 
hospitalization reports, outpatient treatment records, the 
November 1995 PCT evaluation and, more recently, records of 
the veteran's admissions to VA facilities in December 1997, 
April 1999, and January 2002.  While this evidence confirms a 
diagnosis of PTSD (among others) purportedly related to 
service, there were already diagnoses of PTSD on file at the 
time of the last final RO denial of service connection for 
PTSD in December 1989.  Service connection was then denied 
because there was no corroboration of reported stressors or 
of combat service, and none of the evidence submitted since 
that time supplies the missing evidence.  

Additional diagnoses of the same disability may, in certain 
circumstances, be considered new and material (such as when 
there is a dispute between diagnoses actually caused or 
related to service).  Here additional diagnoses of PTSD are 
merely cumulative and redundant, especially when each and 
every diagnoses on file is based entirely on reports of 
combat related stressors from the veteran himself, with no 
independent verification or corroboration.

After careful consideration of this additional medical 
evidence, the Board finds that these records are not new and 
material to reopen the veteran's claim.  While this evidence 
is new in that it was not previously of record, the 
information contained in these documents is essentially the 
same as evidence which was of record and considered at the 
time of the RO's previous decision, namely, that the veteran 
had been diagnosed with PTSD based on his reported Vietnam 
stressors.  

However, as set forth above, a diagnosis of PTSD (in and of 
itself) is insufficient to support service connection for 
that disability; rather, the record must contain credible 
supporting evidence of the actual occurrence of an in-service 
stressor.  The Veterans Claims Court has specifically held 
that "credible supporting evidence" of the actual occurrence 
of an in-service stressor, as a matter of law, cannot consist 
solely of after-the-fact medical nexus evidence for a 
noncombat veteran.  Cohen, 10 Vet. App. 128 (1997); see also 
Dizoglio, 9 Vet. App. 163 (1996).  

In this case, therefore, this additional evidence is relevant 
only to show that the veteran has a current diagnosis of 
PTSD.  As such, this evidence is repetitious, is not 
material, and cannot serve to reopen the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; Anglin v. West, 203 F.3d 1343 
(Fed. Cir. 2000).

In view of the foregoing, the Board concludes that the 
additional evidence submitted since the December 1989 rating 
decision is not new and material and does not warrant 
reopening of the veteran's claim of service connection for 
PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, 
the December 1989 rating decision denying service connection 
for PTSD remains final and the veteran's appeal must be 
denied.

Next, with respect to the July 1999 Joint Motion, the Board 
finds that the cases of Elkins and Winters, which the Board 
was specifically asked to address, provide no basis for 
favorable action in the veteran's case.  The holdings of 
those two cases are essentially parallel and are discussed 
above.  As noted in the Joint Motion, the first question 
presented under either case was whether the appellant had 
presented new and material evidence under 38 C.F.R. § 
3.156(a).  In this case, the answer to that question is no; 
the veteran has not presented new and material evidence.  
Accordingly, it would be improper for the Board to consider 
the additional steps discussed in Elkins and Winters.  As 
noted above, once a decision becomes final under § 7104(b) or 
§ 7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett, 83 F.3d at 1383.  
Additionally, the Veterans Claims Court specifically held 
that when new and material evidence has not been submitted in 
a previously disallowed claim "[f]urther analysis . . . is 
neither required, nor permitted . . . that part of the 
Board's ruling pertaining to whether the appellant's original 
claims were well grounded, is a legal nullity."  Butler, 9 
Vet. App. at 171.

The Joint Motion also requested the Board to address the 
Veterans Claims Court's decision in Arms v. West, 12 Vet. 
App. 188 (1999).  The Joint Motion specifically referred to 
the following language in Arms, 12 Vet. App. at 195:

In sum, . . . we have concluded that 
under section 1154(b) once a combat 
veteran's claim for service connection of 
a disease or injury alleged to have been 
incurred in or aggravated in combat 
service is well grounded under Caluza and 
Epps . . . then the claimant prevails on 
the merits unless VA produces "clear and 
convincing evidence" to the contrary -- 
that is, unless VA comes forward with 
more than a preponderance of the evidence 
against the claim.

Id. at 196-97 (emphasis in original).  

However, the Veterans Claims Court in an en banc decision in 
Kessel v. West, 13 Vet. App. 9, 18-19 (1999), overruled Arms 
to the extent that it might be read as holding that after a 
combat veteran has submitted a well-grounded claim that claim 
may be denied under 38 U.S.C.A. § 1154(b) only if "clear and 
convincing evidence" is produced to rebut the award of 
service connection.  The Veterans Claims Court in Kessel held 
that where the determinative issue is nexus, i.e., the causal 
linkage between an injury incurred in combat and a current 
disability, Arms and § 1154(b) were not applicable.  In any 
event, Arms is not controlling or relevant to the present 
appeal.  A preponderance of the evidence is against a finding 
that the appellant is a combat veteran.  Accordingly, the 
rebuttable presumptions of 38 U.S.C.A. § 1154(b) are not 
applicable.

None of the cases referred to the Board for consideration in 
the Joint Motion effected a "change in the controlling law 
regarding new and material evidence" as alleged in that 
motion.  The issue presented in this case was whether there 
was new and material evidence sufficient to reopen a claim 
for service connection for PTSD.  That claim had been denied 
because the veteran, who was not shown to have served in 
combat, was unable to provide information sufficient to 
verify any reported stressors in support of a valid diagnosis 
of PTSD.  

Diagnoses of PTSD existed at all times during the pendency of 
this appeal.  The evidence submitted to reopen this claim, 
including evidence most recently received, does not tend to 
show that the veteran was engaged in combat with the enemy or 
contain any credible supporting evidence from any source 
showing that the claimed in-service stressors actually 
occurred, the lack of which was the specified basis for the 
last final disallowance.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Both Elkins and Winters discuss steps which must be taken 
subsequent to finding that new and material evidence had been 
submitted to reopen a claim.  New and material evidence has 
not been submitted in this appeal, and further discussion of 
those cases is unnecessary.  A preponderance of the evidence 
is against a finding that the veteran served in combat with 
the enemy.  Thus, 38 U.S.C.A. § 1154(b) and Arms are not for 
application.  

The veteran has not presented independent corroboration to 
verify the occurrence of one or more claimed stressors.  
Accordingly, he has not presented new and material evidence 
to reopen his claim for service connection for PTSD.

Finally, the Board notes that in November 2000 the VCAA was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Because 
the veteran has not presented new and material evidence to 
reopen his claim, it does not appear that the duty to assist 
provisions of the Act are applicable in the instant appeal.  
Moreover, as indicated below, because the petition to reopen 
was filed prior to August 29, 2001, any duties set forth in 
the revised version of 38 C.F.R. § 3.156(a), promulgated 
pursuant to the Act, also are not applicable in this appeal. 

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the issue under consideration has been accomplished.  

In a January 2004 letter and a May 2004 Supplemental 
Statement of the Case, VA notified the veteran of the legal 
criteria governing the claim.  In each instance, the veteran 
was given an opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the January 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, the Board finds that the lack of pre-adjudication 
notice in this case has not, in any way, prejudiced the 
appellant.  Hence, the Board finds that any failure on VA's 
part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless. 

There also is no indication whatsoever that any additional 
action is needed to assist the veteran.  The RO has obtained 
the veteran's identified treatment records.  Moreover, he has 
been given the opportunity to submit evidence to support his 
claim, and has done so.  Additionally, the Board notes that 
service medical records, multiple VA medical records, 
relevant private treatment records, and evidence reflecting 
multiple attempts to verify stressors are in the claims file.  
Hence, the Board is aware of no circumstances in this matter 
that would put VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim under consideration.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for PTSD, the 
appeal is denied.



                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



